CHILTON, C. J.
Melton, in the court below, relied upon the absolute conveyance in fee, executed to him for a tract of land by Watkins, the legal effect of which was to transfer the entire interest, of every kind, which Watkins then had in the land, both as respects the title and the right of enjoyment in possession. The court, however, by its charge, gavo effect to a contemporaneous parol agreement, that the possession of the land should be retained for a time by the grantor, no such revocation appearing in the deed, or otherwise in writing.
*436This was erroneous. It varied by parol the legal effect of the deed, and took from the grantee an interest which the deed conveyed to him. The rule is too well settled to require the citation of authority, that all previous or contemporaneous parol agreements, or understandings, between the parties, materially altering or varying, by adding to, or subtracting from, the written agreement, must be considered as merged in that agreement, and the writing must be regarded as the evidence and sole expositor of the contract of the parties, when it is clear and unambiguous. —Gordon v. Phillips, 13 Ala. 567, and cases cited on the brief of counsel.
This view does not conflict with Garrow v. Carpenter et al., 1 Por. 359 : for, in that case, the agreement proved by parol, and which was contemporaneous with the writing, did not go to alter, contradict or explain the writing . at all events, such was the judgment of the court. Nor does it fall within the rule, which allows absolute deeds to be shown by parol to have been intended as mortgages merely. It simply presents the case of a conveyance of an entire interest in land, without reservation of the possession, which the law, in virtue of such conveyance, transfers to the grantee, and an attempt to reserve a term to the grantor notwithstanding the deed, and in palpable violation of its legal effect, by a parol contemporaneous agreement.
As wo have said on a former occasion, there is no hardship in requiring parties to -make their writing, which they adopt as the evidence of their agreement, speak truly its terms. Were we to depart from this evidence, and to go out in search of parol negotiations, either at or before the time the parties reduced their contract to writing, we should open a wide door for fraud and perjury, and would introduce the greatest uncertainty, in many cases, as to what the contract of the parties really was. The policy of the law is clearly opposed to relaxing the stringency of the rule. —See Seay v. Marks, 23 Ala. R.
Let the judgment be reversed, and the cause remanded.